Citation Nr: 1421751	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-11 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right arm injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1984 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  

The issue of the appellant's entitlement to service connection for a left arm injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts entitlement to service connection for residuals of a right arm injury on the basis that although he suffered a fracture of the right wrist prior to service, the condition healed and he was able to perform physical activities and participate in sports prior to entering service.  Consistent with this account, a November 16, 1984, service report reflects that he recurrence of symptoms during basic training.  The diagnosis was malunion, proximal radial fracture, existed prior to service, not aggravated by service.  In essence, the appellant competently reports  having a chronic disability since service.  To date, VA has not afforded the appellant an examination or obtained a medical opinion with regard to his claim.  In light of the Veteran's testimony and the state of the record, the Board finds that a VA examination is necessary to adjudicate this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of his symptomatology with regard to his claimed disability, to include prior to enlistment, during or after any period of service and since separation.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Ask the appellant to provide or identify records of his treatment that concern the present claim.  If necessary, the RO should assist the appellant in obtaining these records after obtaining the necessary authorization (Form 21-4142) from the appellant.  All development efforts should be documented and obtained records should be associated with the claims file.  Any negative responses should be in writing and associated with the claims folder.
 
3.  Upon completion of the aforementioned development, schedule the appellant for an appropriate VA examination to determine the nature, onset, and etiology of his claimed right arm disability.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disability, including the appellant's competent account of his symptoms and his report (1) that his preservice right arm fracture was aggravated by his service, and (2) he incurred a right arm injury during service that is distinct from his preservice fracture.

The examiner must diagnose all current right arm injuries found to be present and address the following:

(a) Preservice right arm fracture: Address the likelihood that residuals of the appellant's right arm fracture worsened during his period of service.  The examiner should provide an opinion as to whether it is at least as likely as not that the appellant's current right arm disability is related to his preservice right arm fracture.

(b) Reported in-service injury to right arm (wrist): Address whether the appellant's service treatment records show that he sustained an additional right arm injury during service.  In making this evaluation, indicate whether any additional injury is distinct and separate from his preservice right arm fracture, or whether it may be attributed to his preservice right arm fracture.  The examiner should also provide an opinion as to whether it is at least as likely as not that the appellant's current right arm disability is related to this additional right arm injury.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

The examiner should note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.
 
4.  Readjudicate the appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

